       Case 2:21-cr-00225-AM Document 24 Filed 06/14/21 Page 1 of 3
                           .                                             S
                             UNITED STATES DISTRICT COURT
                                                                                  FILED
                              WESTERN DISTRICT OF TEXAS                                JUN   1   4 7f?1
                                   DEL RIO DIVISION
                                                                                   CLERK US

UNITED STATES OF AMERICA                      §
                                                                                                 OEPy
                                              §
v.                                                    CAUSE NO.: 21-CR-225-AM

WILLIAM SMITH


                                  STIPULATION OF FACTS
        The United States of America, by and through the United States Attorney for the Western

District of Texas and the undersigned Assistant U.S. Attorney, the Defendant, and Defense

counsel hereby stipulate that if this matter were to proceed to trial, the United States would

establish by legal and competent evidence the following facts beyond a reasonable doubt:

            On or about January 14,2021, Border Patrol Agents (BPA), conducting line

     watch duties in the Hydro plant area near Eagle Pass, Texas, an area within the Western

     District of Texas, observed a blue Ford F-250 pickup truck nearing a power plant

     entrance that had no public access. BPA noticed the F-250 pull over on the side of a

     curved road and then observed appmximatelynine individuals enter the cab and bed of

     the F-250 from the adjacent brush. BPA then initiated a lawful vehicle stop in order to

     perform an immigration inspection on the F-250. All nine individuals who entered the

     F-250 then exited and fledback into the adjacent brush. BPA ordered the driver to exit

     the F-250 which he refused, he then put the F-250 into drive and fled the scene at a high

     rate of speed. BPA was able to block the F-250 from exiting the Hydro Plant area with

     his Border Patrol vehicle.

            BPA followed the footprints from the area where the nine suspected illegal

     aliens fled from the F-250 and was able to locate them within the brush and apprehend
        Case 2:21-cr-00225-AM Document 24 Filed 06/14/21 Page 2 of 3
                          .                                              .
   the nine suspected illegal aliens. All subjects were then transported to the Eagle Pass

   Border Patrol Station for processing. At the Eagle Pass Border Patrol Station,

   Defendant, William Smith, was advised of his Miranda rights, which he knowingly and

   voluntarily waived and agreed to speak with BPA without an attorney present. Smith

   admitted in a post-Miranda interview that he was hired by a woman he knew as

   "Veronica" to transport the illegal aliens from Eagle Pass, Texas for a payment of $700

   dollars per person. Smith indicated that he was aware the individuals who attempted to

   enter his F-250 were illegal aliens.

           WILLIAM SMITH, Defendant, now accepts responsibility and admits that on or

   about January 14,2021, Defendant conspired with others to transport illegal aliens

   within the Western District of Texas and Defendant knew or recklessly disregarded the

   fact that the aliens being transported were illegally in the United States and had no legal

   documents to be in the United States, and that such transportation was in furtherance of

   the aliens' illegal entry. Defendant committed all the foregoing acts knowingly,

   intentionally and voluntarily with a specific intent to violate the law in violation of Title

   8, United States Code § 1324(a)(1)(A)(v)(I) & (B)(i).




                                                           ASHLEY C. HOFF
                                                           UNITED STATES ATTORNEY


DATE:   ___________,2021.                            By:
                                                           LARRY W. FADLER
                                                           Assistant United States Attorney
      Case 2:21-cr-00225-AM Document 24 Filed 06/14/21 Page 3 of 3
                         .                                                   .

       After consulting with my attorney, I hereby stipulate the above Statement of Facts is trne and

accurate, and had the matter proceeded to trial, the United States would have proved the same beyond a

reasonable doubt. I accept responsibility for my actions in this case and apologize for having commitled

this offense.



                                            Signed this 11 day of June, 2021.



                                            WILLIAM SMITH
                                            Defendant



       I am Defendant's Attorney, I have carefully reviewed the above Stipulation of Facts with

the Defendant. To my knowledge, Defendant's decision to stipulate to such facts is informed and

voluntary.


                                            Signed this 13 day of June, 2021.



                                            CASE J. DSAkVI
                                            Defendant's Attorney


       Adopted and approved   thisLof 1)&                               .,   2021.




                                              nited States District J   ge
